FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Tenth Circuit

                                      TENTH CIRCUIT                           July 2, 2015

                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court

    MARJORIE A. CREAMER,

          Plaintiff - Appellant,

    v.                                                        No. 15-3043
                                                              (D. Kansas)
    CITY OF PHILLIPSBURG; PRESTON                 (D.C. No. 5:14-CV-04083-DDC-TJJ)
    PRATT,

          Defendants - Appellees.




                                   ORDER AND JUDGMENT*


Before, HARTZ, TYMKOVICH, and BALDOCK, Circuit Judges.



         Plaintiff Marjorie Creamer, proceeding pro se and in forma pauperis, filed a

complaint in the United States District Court for the District of Kansas against the City of


*
  After examining the briefs and appellate record, this panel has determined unanimously
to honor the party’s request for a decision on the briefs without oral argument. See Fed.
R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore ordered submitted without
oral argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R.
32.1.
Phillipsburg, Kansas, and Kansas State Judge Preston Pratt. The district court dismissed

for failure to state a claim. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

       Ms. Creamer’s complaint is virtually incomprehensible. The magistrate judge

reasonably construed it as seeking to remove a Kansas state case to federal court and

complaining that the defendants violated her due-process rights. Screening the case

under 28 U.S.C. § 1915(e)(2)(B), she ordered Ms. Creamer to show cause why the

district court should not dismiss the complaint for failure to state a claim on which relief

may be granted. Ms. Creamer did not respond, and the district court dismissed the

complaint without prejudice. Ms. Creamer sought reconsideration and submitted

additional documents to support her claims. The court denied the motion because she

failed to provide a recognized ground for reconsideration. Ms. Creamer appeals.

       “We review de novo the district court’s decision to dismiss [a] complaint under

28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.” Kay v. Bemis, 500 F.3d 1214,

1217 (10th Cir. 2007). Although we liberally construe the pleadings of a pro se plaintiff,

the complaint must nonetheless “alleg[e] sufficient facts on which a recognized legal

claim could be based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). We

review a district court’s denial of a motion to reconsider for abuse of discretion. See

Servants of the Paraclete v. Does, 204 F.3d 1005, 1009 (10th Cir. 2000). “Grounds

warranting a motion to reconsider include (1) an intervening change in the controlling

law, (2) new evidence previously unavailable, and (3) the need to correct clear error or

prevent manifest injustice.” Id. at 1012.
                                              2
       Ms. Creamer’s complaint fails to comply with any of the procedural requirements

for removal. See 28 U.S.C. § 1446. And the due-process claims fail because the

complaint (1) asserts no facts that would support any claim whatsoever against the city,

and (2) asserts no specific facts supporting a due-process claim against the judge.

Further, the district court properly denied the motion for reconsideration on the grounds

stated by the court. Ms. Creamer’s confusing appellate brief does not persuade us that

the district court erred in dismissing her claim without prejudice.

       We AFFIRM the district court’s decisions.

                                          ENTERED FOR THE COURT


                                          Harris L Hartz
                                          Circuit Judge




                                             3